Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is between David G. Remington (“Mr. Remington”) and
Itron, Inc. (“Itron”).

 

Recitals

 

  A. Mr. Remington has been employed by Itron as its Chief Financial Officer
since 1996.

 

  B. Mr. Remington will retire from his CFO position with Itron on December 31,
2004.

 

  C. At Itron’s request, Mr. Remington will be reasonably available to provide
certain services to Itron, first as a part-time employee and then as a
consultant consistent with his other obligations.

 

  D. Mr. Remington and Itron wish to enter into an agreement under which Itron
will provide consideration for Mr. Remington’s continuing service consistent
with his other obligations and define their ongoing relationship.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, Itron and Mr. Remington agree as follows:

 

Agreement

 

A. Termination of full time employment, option vesting and certain benefits

 

  1. Effective at the close of business on December 31, 2004, Mr. Remington will
retire from full time employment with Itron as its CFO, and he will become a
part-time employee.

 

  2. Mr. Remington will receive salary and benefits at his current level until
December 31, 2004.

 

  3. Itron will pay Mr. Remington a lump sum bonus of $275,000 in January, 2005.

 

  4. Mr. Remington’s existing grants of stock options under the 1989 Restated
Stock Option Plan as amended and restated on February 3, 1997 and the 2000 Stock
Option Plan (the “Plans”) will continue to vest until the end of his part time
employment and be exercisable strictly in accordance with the Plans and the
schedule set forth for each option in the applicable stock option letter with no
modifications whatsoever to the Plans or schedules. He will not receive any
additional option grants.

 

  6. Itron will pay Mr. Remington’s COBRA payments through June 30, 2006. These
payments will be paid whether or not Mr. Remington provides the part-time
services described in Section B.

 

  7. Monies in Mr. Remington’s account under the Itron deferred compensation
plan will be treated strictly in accordance with the plan.

 

  8. Monies in Mr. Remington’s Itron 401(k) plan and future contributions to the
plan will be treated strictly in accordance with the plan.

 

  9. Mr. Remington will be responsible for any federal or state taxes or other
required deductions or obligations that he incurs as a result of the provision
of anything to him by Itron under this Agreement. All amounts paid and benefits
provided to Mr. Remington under this Agreement will be subject to required tax
and other deductions.



--------------------------------------------------------------------------------

B. Continued Service to Itron

 

  10. For the period beginning January 1, 2005 and ending December 31, 2006, Mr.
Remington will be employed by Itron as a part-time employee as follows:

 

(a) He will assist Itron’s CEO and CFO.

 

(b) His duties will be those described on Attachment A as reasonably requested
by Itron’s CEO or CFO and as otherwise mutually agreed.

 

(c) He will be reasonably available to provide each month during this period and
in a manner consistent with his assignments and other professional obligations
forty hours of work on behalf of Itron. However, Mr. Remington will not work for
more than thirty hours in any single week during such period without prior
approval from Itron’s CEO or CFO.

 

(d) His monthly base compensation for being available for forty hours per month
will be $6,731 paid in accordance with Itron’s payroll polices.

 

(e) For each hour of service in excess of forty hours per month, Mr. Remington
will be paid $150 per hour. He will submit to Itron an appropriate time sheet
reflecting such hours within ten business days of the end of the month during
which such hours were incurred. Itron will pay Mr. Remington for hours in excess
of forty hours per month within thirty calendar day from receipt of an
appropriate time sheet.

 

(f) He will not receive any Itron benefits as a part-time employee other than
those specifically provided in this Agreement.

 

(g) Itron will provide Mr. Remington with office space or other support that Mr.
Remington reasonably requests in order to provide continued service to Itron
under this section.

 

  11. For the period beginning January 1, 2007 and for 36 consecutive months
thereafter, Mr. Remington will be retained as a consultant to Itron:

 

(a) Itron will pay Mr. Remington $170 per hour and will guarantee that the
minimum number of compensable hours in each month will be 24. He will be paid
for such minimum hours within ten business day from the end of such month.

 

(b) Assignments will be those described on Attachment A as reasonably requested
by Itron’s CEO or CFO and as otherwise mutually agreed.

 

(c) He will be reasonably available to provide consulting services each month
during this period and in a manner consistent with his assignments and other
professional obligations.

 

(d) If required by Itron, Mr. Remington will execute an appropriate
confidentiality agreement with Itron reasonably acceptable to Mr. Remington
relating to confidential information that he receives while a consultant to
Itron.

 

2



--------------------------------------------------------------------------------

C. Family Health Benefits

 

  12. For 42 subsequent months after termination of COBRA benefits on June 30,
2006, Itron will reimburse Mr. Remington an annualized amount not to exceed
$25,000 for the cost of a family medical plan under one of the options described
in Attachment B as selected by Mr. Remington or a similar plan. Mr. Remington
will submit appropriate documentation for such reimbursement. Reimbursement will
be paid to Mr. Remington within thirty calendar days from receipt of appropriate
documentation. This reimbursement will be paid whether or not Mr. Remington
provides the part-time or consulting services described in Section B.

 

D. Other Matters

 

  13. Mr. Remington expressly reaffirms the Itron, Inc. Employee Invention and
Nondisclosure Agreement.

 

  14. Effective December 31, 2004 the Change in Control Agreement between Itron
and Mr. Remington dated February 29, 1996 will terminate and thereafter become
null and void.

 

  15. The provisions of this Agreement are severable, and if any part of it is
found to be unlawful or unenforceable, the other provisions of this Agreement
shall remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

  16. This Agreement will be binding upon Itron’s successors and assigns.

 

  17. This Agreement is entered into in the State of Washington and shall be
interpreted under the laws of the State of Washington without application of its
conflict of laws rules. Any disputes under this Agreement must be brought in a
court of competent jurisdiction in the State of Washington.

 

  18. Mr. Remington agrees that the compensation and other benefits provided to
him by Itron under this Agreement are in full consideration for all services
contemplated by this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

Itron, Inc.:

 

David G. Remington:

By:

 

/s/ LeRoy D. Nosbaum

--------------------------------------------------------------------------------

 

By:

 

/s/ David G. Remington

--------------------------------------------------------------------------------

Date:

 

December 24, 2004

 

Date:

 

December 24, 2004

 

3